Title: From Thomas Jefferson to William Gordon, 2 July 1787
From: Jefferson, Thomas
To: Gordon, William



Sir
Paris July 2. 1787.

Being just returned from a tour through the Southern parts of France and Northern of Italy, I could not till this moment acknolege the receipt of your obliging letter with the papers accompanying it. It happened unluckily also that those addressed to the Marquis de la Fayette were under my cover. I put them into his hands the moment of my return. From the opportunities you have had of coming at facts known as yet to no other historian, from your dispositions to relate them fairly, and from your known talents, I have sanguine expectations that your work will be a valuable addition to historical science: and the more so, as we have little yet on the subject of our war which merits respect. I fear however that this is not the feild from which you are to expect profit. The translation will sell here: but few read English. Be assured that nothing shall be wanting on my part to encourage a preference of the original to a translation: but it will not be till the fall that either will be called for, because during summer the readers are in the country. I got from a bookseller here about forty guineas for a first copy of Dr. Ramsay’s work, which he had translated. If this would be an object with you I offer you my service. I have the honour to be with sentiments of great esteem Sir your most obedient & most humble servant,

Th: Jefferson

